Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/136667, filed 12/29/2020.   Claims 1-19, as originally filed, are currently pending and have been considered below. Claims 1, 10, and 19 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 9-12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Clark: U.S. Patent Application Pub. No. 2016/0070429.
Clark expressly teaches:
Claim 1:
A method for obtaining content, comprising: 

determining an object positioned by the swiping in the page based on the swiping speed and page parameters of the page (figs. 3-5; [0031][0068][0074]: determining a snap point range based on the scroll speed and page parameters); and 
displaying content of the object (figs. 3-5; [0069]: presenting container items of page).  
Claim 2. The method of claim 1, wherein said determining the object positioned by the swiping in the page based on the swiping speed and page parameters of the page comprises: determining a page swiping distance based on the swiping speed and the page parameters; and determining the object positioned by the swiping in the page based on the page swiping distance and the page parameters (figs. 3-5; [0074][0075]: determining an amount/distance of scroll based on the scroll speed and the page parameters, and determining the snap point range based on the amount/distance of scroll and the snap point range).  
Claim 3. The method of claim 2, wherein the page parameters comprise display parameters of a plurality of objects in the page, the display parameters are obtained at first loading of the plurality of objects, and said determining the object positioned by the swiping in the page based on the page swiping distance and the page parameters comprises: determining page display sizes of respective objects based on the display parameters of respective objects; and determining the object positioned by the swiping in the page based on the page swiping distance and the page display sizes of respective objects (figs. 3-5; [0031][0032][0074][0075]: determining a viewing port boundary or display size corresponding to a snap point range based 
Claim 9. The method of claim 2, further comprising: determining page positions of respective objects based on the display parameters of respective objects; obtaining a distance based on the page position of an initial object of the swiping and the page position of the object positioned by the swiping; obtaining an offset between the page swiping distance and the distance; and moving the page based on the offset, in response to the offset being less than a threshold (figs. 3-5; [0031]-[0034][0046]: determining positions of respective items based on the display parameters, such as sizes of viewing port, obtaining a total distance based on the position of initial item and the final position by scrolling, obtaining an offset between a scrolling distance and the total distance, and moving the item based on the offset if the offset is less than a snapping threshold).
Claims 10-12 and 18:
The subject matter recited in each of Claims 10-12 and 18 corresponds to the subject matter recited in Claims 1-3 and 9, respectively.  Thus Clark discloses every limitation of Claims 10-12 and 18, as indicated in the above rejections for Claims 1-3 and 9.
Claim 19:
The subject matter recited in each of Claim 19 corresponds to the subject matter recited in Claim 1.  Thus Clark discloses every limitation of Claim 19, as indicated in the above rejections for Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark, in view of Tanzawa et al. (hereinafter Tanzawa): U.S. Patent Application Pub. No. 2013/0207909.Claim 4:
As indicated in the above rejection, Clark discloses every limitation of claim 2.   
Clark does not explicitly disclose:

Tanzawa, however, further teaches:
the page parameters comprise screen position information of an initial object of the swiping in a screen, the initial object is in the page, and said determining the page swiping distance based on the swiping speed and the page parameters comprises: determining an initial page swiping distance of the page during the swiping, based on the screen position information of the initial object; determining an inertial swiping distance of the page after the end of the swiping, based on the swiping speed; and determining the page swiping distance as a sum of the initial page swiping distance and the inertial swiping distance (fig. 3; [0045][0064][0115]: determining a sum total distance between the touch coordinates, including an initial scroll distance, and the release coordinate corresponding to the inertial scroll distance).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Clark to include: the page parameters comprise screen position information of an initial object of the swiping in a screen, the initial object is in the page, and said determining the page swiping distance based on the swiping speed and the page parameters comprises: determining an initial page swiping , for the purpose of preventing from scrolling display screen by user’s mis-operation and scroll display screen with intuitive operation, as taught in Tanzawa.
Tanzawa further teaches:	
Claim 5. The method of claim 4, wherein said determining the initial page swiping distance of the 19PIOE3205708USpage during the swiping, based on the screen position information of the initial object comprises: obtaining a first screen position of the initial object in response to a trigger of the swiping; obtaining a second screen position of the initial object in response to the end of the swiping; and determining a swiping distance of the initial object in a page swiping direction based on the first screen position and the second screen position, as the initial page swiping distance (fig. 3: determining a scroll distance of an initial object according to a first and a second positions corresponding to respective touch coordinates, such as d1 plus d2 in fig. 3).  
Claim 6. The method of claim 4, wherein said determining the inertial swiping distance of the page after the end of the swiping, based on the swiping speed comprises: determining the inertial swiping distance of the page after the end of the swiping, based on the swiping speed and a known inertia constant ([0063]-[0065]: obtaining the inertial scroll distance after ending of touch input based on the scroll speed and stored inertia data in the inertia scroll mode).  
Claim 7. The method of claim 6, further comprising: obtaining a plurality of historical inertia constants and obtaining the inertia constant by processing the plurality of historical inertia 
Claims 13-16:
The subject matter recited in Claims 13-16 corresponds to the subject matter recited in Claims 4-7, respectively.  Thus Clark in view of Tanzawa discloses every limitation of Claims 13-16, as indicated in the above rejections for Claims 4-7.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark, in view of Imai et al. (hereinafter Imai): U.S. Patent Application Pub. No. 2009/0189903.Claim 8:
As indicated in the above rejection, Clark discloses every limitation of claim 1.   
Clark does not explicitly disclose:
determining the swiping speed based on a distance travelled by the swiping per unit time.  
Imai, however, further teaches:
determining the swiping speed based on a distance travelled by the swiping per unit time ([0011]: calculating a scroll speed based on an amount/distance of scrolling per unit time).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Clark to include: determining the swiping speed based on a distance travelled by the swiping per unit time, for the purpose of allowing a user to easily understand information at the time of a scroll operation so as to improve viewability of display information, as taught in Imai.


The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 8.  Thus Clark in view of Imai discloses every limitation of Claim 17, as indicated in the above rejections for Claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177